Case 3:16-cr-00108-BJD-MCR Document 61 Filed 06/09/21 Page 1 of 5 PageID 741




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v.                                          CASE NO: 3:16-cr-108-BJD-MCR

TRAVIS CHRISTOPHER ELLIS                    ORDER ON MOTION FOR
                                            SENTENCE REDUCTION UNDER
                                            18 U.S.C. § 3582(c)(1)(A)


                                  ORDER

       Upon motion of       the defendant      the Director of the Bureau of

Prisons for a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after

considering the applicable factors provided in 18 U.S.C. § 3553(a) and the

applicable policy statements issued by the Sentencing Commission,

IT IS ORDERED that the motion is:

     DENIED after complete review of the motion on the merits.

          FACTORS CONSIDERED

       Defendant Travis Christopher Ellis is a 31-year-old inmate incarcerated

at Bastrop FCI, serving a 60-month term of imprisonment for one count of

transporting child pornography, one count of receiving child pornography, and

two counts of possessing child pornography. (Doc. 56, Judgment). According to

the Bureau of Prisons (BOP), he is scheduled to be released from prison on

October 8, 2021. Ellis seeks compassionate release because of the Covid-19
Case 3:16-cr-00108-BJD-MCR Document 61 Filed 06/09/21 Page 2 of 5 PageID 742




pandemic and because of his health problems, which he says include type 2

diabetes, obesity, hypertension, panic attacks, sleep apnea, diabetic macular

edema, and having undergone gall bladder surgery. (Doc. 59, Motion for

Compassionate Release). 1 Ellis also states that his father was diagnosed with

stage 3 lung cancer, that his father can no longer work, and that he requires

constant care. Id. Ellis further states that his “invalid grandmother” depends

on his parents, and that his mother is the only member of the household who

can work. Ellis contends that his family urgently needs him for financial,

physical, and emotional support, and that he has maintained good behavior

while in custody. The United States has responded in opposition. (Doc. 60).

      A movant under § 3582(c)(1)(A) bears the burden of proving that a

sentence reduction is warranted. United States v. Kannell, 834 F. App’x 566,

567 (11th Cir. 2021) (citing United States v. Green, 764 F.3d 1352, 1356 (11th

Cir. 2014)). The statute provides:

      [T]he court, upon motion of the Director of the Bureau of Prisons, or
      upon motion of the defendant after the defendant has fully exhausted
      all administrative rights to appeal a failure of the Bureau of Prisons to
      bring a motion on the defendant's behalf or the lapse of 30 days from the
      receipt of such a request by the warden of the defendant's facility,
      whichever is earlier, may reduce the term of imprisonment ... if it finds
      that extraordinary and compelling reasons warrant such a reduction …
      and that such a reduction is consistent with applicable policy statements
      issued by the Sentencing Commission.



1      Ellis does not reference coronavirus in the Motion for Compassionate Release, but he
did reference it in his administrative remedy request. (Doc. 59-1 at ECF p. 6).


                                            2
Case 3:16-cr-00108-BJD-MCR Document 61 Filed 06/09/21 Page 3 of 5 PageID 743




18 U.S.C. § 3582(c)(1)(A)(i). The Eleventh Circuit Court of Appeals has held

that U.S.S.G. § 1B1.13, with its definition of “extraordinary and compelling

reasons,” “is an applicable policy statement for all Section 3582(c)(1)(A)

motions, and Application Note 1(D) does not grant discretion to courts to

develop ‘other reasons’ that might justify a reduction in a defendant’s

sentence.” United States v. Bryant, 996 F.3d 1243, 1248 (11th Cir. 2021).

“Because the statute speaks permissively and says that the district court ‘may’

reduce a defendant’s sentence after certain findings and considerations, the

court’s decision is a discretionary one.” United States v. Harris, 989 F.3d 908,

911 (11th Cir. 2021). As the Third Circuit Court of Appeals has observed,

Covid-19 alone cannot justify compassionate release, “especially considering

BOP’s statutory role, and its extensive and professional efforts to curtail the

virus’s spread.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

      Ellis has not demonstrated extraordinary and compelling reasons

warranting compassionate release. 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13

& cmt. 1. To be sure, the Centers for Disease Control (CDC) have identified

several of Ellis’s asserted medical conditions as ones that can increase the risk

of serious illness from Covid-19, namely, obesity, type 2 diabetes, and

hypertension. 2 However, the medical records reflect that Ellis has received


2     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-conditions.html.


                                           3
Case 3:16-cr-00108-BJD-MCR Document 61 Filed 06/09/21 Page 4 of 5 PageID 744




both doses of the Pfizer Covid-19 vaccine. (Doc. 60-1, Vaccination Record).

According to the CDC, the Pfizer and Moderna Covid-19 vaccines reduced the

risk of infection by 90% under real world conditions for those who have received

both doses. 3 Moreover, early data shows that these vaccines work against

emerging variants. 4 That Ellis has been fully inoculated against Covid-19

substantially diminishes his risk of serious illness. Beyond Covid-19, Ellis

offers no evidence that any of his conditions are terminal, U.S.S.G. § 1B1.13,

cmt. 1(A)(i), or that they “substantially diminish[] the ability of the defendant

to provide self-care within the environment of a correctional facility” and are

ones “from which he or she is not expected to recover,” id., cmt. 1(A)(ii). 5 As

such, Ellis’s medical conditions do not qualify as “extraordinary and compelling

reasons” for a sentence reduction.

       Ellis also cites his parents’ hardships, including his father’s diagnosis

with lung cancer and the fact that his mother is working to support both Ellis’s

father and grandmother. While the Court is sympathetic to Ellis’s family, these

facts do not fit the definition of extraordinary and compelling family



3    https://www.cdc.gov/media/releases/2021/p0329-COVID-19-Vaccines.html#:~:text=
A%20new%20CDC%20study%20provides,responders%2C%20and%20other%20essential
%20workers.
4      https://www.nature.com/articles/d41586-021-01222-5.
5       The Court recognizes that Ellis’s diabetic macular edema could lead to significant
vision loss, but there is no evidence this condition currently impairs his ability to provide
self-care in the prison environment.


                                             4
Case 3:16-cr-00108-BJD-MCR Document 61 Filed 06/09/21 Page 5 of 5 PageID 745




circumstances set forth in U.S.S.G. § 1B1.13, cmt. 1(C). The only family

circumstances that qualify as extraordinary and compelling are “[t]he death or

incapacitation of the caregiver of the defendant’s minor child or minor

children” and “[t]he incapacitation of the defendant’s spouse or registered

partner when the defendant would be the only available caregiver for the

spouse or registered partner.” U.S.S.G. § 1B1.13, cmt. 1(C). Neither definition

applies to Ellis’s circumstances. Therefore, “[b]ecause [Ellis’s] motion does not

fall within any of the reasons that 1B1.13 identifies as ‘extraordinary and

compelling,’” his Motion for Compassionate Release is due to be denied. Bryant,

996 F.3d at 1265. Moreover, and in any event, there is no evidence that Ellis is

the only person available to assist his parents.

        Because the Court finds that Ellis has not demonstrated “extraordinary

and compelling reasons” for a sentence reduction, it need not address the §

3553(a) factors. Accordingly, Defendant Travis Christopher Ellis’s Motion for

Compassionate Release (Doc. 59) is DENIED.

        DONE AND ORDERED at Jacksonville, Florida this 9th day of June,

2021.




lc 19
Copies:
Counsel and parties of record


                                       5
